Citation Nr: 0429315	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  96-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for lumbar spine 
disability, evaluated as 20 percent disabling prior to May 
14, 1998 and 40 percent disabling thereafter.

3.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder due to low back pain.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from March 1974 to December 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 1996, the RO 
denied a rating in excess of 20 percent for a low back 
condition, and denied a claim of entitlement to TDIU.  In 
pertinent part, a June 1997 RO decision denied an evaluation 
in excess of 10 percent for tinea pedis, denied a claim for 
service connection for a nervous condition, and declined to 
reopen a claim for service connection for sleep apnea.  An 
April 1999 Board decision reopened the claim for service 
connection for sleep apnea, and remanded the claims to the RO 
for further development.  An August 2000 RO rating decision 
increased the disability rating for low back syndrome with 
disc disease to 40 percent disabling effective to May 14, 
1998.  The Board has rephrased this issue on the title page 
to reflect that a staged rating is in effect.  

In November 2002, the Board conducted additional development 
of the claims for service connection for sleep apnea, 
entitlement to increased ratings for lumbar spine and tinea 
pedis disabilities and entitlement to TDIU pursuant to its 
authority under 38 C.F.R. § 19.9(a)(2).  In December 2002, 
the Board granted service connection for major depression as 
secondary to service connected lumbar spine disability.  A 
January 2003 RO rating decision assigned an initial 30 
percent rating effective to the date of claim, and the 
veteran has perfected an appeal with respect to the initial 
rating assigned.  The Board has rephrased this issue on the 
title page to reflect that the claim involves an initial 
rating assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (where an appeal stems from an initial rating, VA must 
frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating).  The 
case was before the Board again in June 2003 at which time 
the case was remanded to the RO for consideration of 
additional evidence obtained by the Board, as required by a 
precedential decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The issues of entitlement to an evaluation in excess of 30 
percent for major depressive disorder and entitlement to TDIU 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sleep apnea was first manifested in service.

2.  The veteran's chronic orthopedic manifestations of his 
service connected lumbar spine disability have been 
manifested by severe limitation of motion of the lumbar spine 
since the inception of this appeal.

3.  The veteran has not manifested any chronic neurologic 
manifestations of his service connected intervertebral disc 
syndrome (IVDS); his flare-ups of disability have been 
manifested by more than intermittent relief and absent 
incapacitating episodes for at least six weeks during any 12-
month period.

4.  The veteran's service connected dermatophytosis/tinea 
pedis is manifested by episodic periods of scaly and itchy 
rash of the groin and feet but absent exudation, constant 
itching, extensive lesions or marked disfigurement; his 
disability affects less than 20 percent of his entire body 
and does not require systemic treatment for six weeks or more 
during a 12-month period.


CONCLUSIONS OF LAW

1.  Prior to May 14, 1998, the criteria for a 40 percent 
rating, but no higher, for service connected lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5292 
(1993-2002).

2.  Since May 14, 1998, the criteria for a rating in excess 
of 40 percent rating for service connected lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. § 4.25, 4.26, 4.71a, 
Diagnostic Codes 5292, 5293 (1998-2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2003).

3.  The criteria for a rating in excess of 10 percent rating 
for service connected tinea pedis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7318, 5293 (1993-2001); 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2002-03).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that the veteran filed his claims 
prior to the enactment of the Veterans Claims Assistance Act 
(VCAA) of 2000 on November 9, 2000.  106 P.L. 475, 114 Stat. 
2096 (2000).  In pertinent part, this law redefined VA's 
notice and duty to assist requirements in the development of 
certain claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 
5103A and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decisions on the issues to be 
finally decided were made prior to enactment of the VCAA on 
November 9, 2000.  After the initial AOJ determinations and 
receipt of a Notice of Disagreement (NOD, the RO sent the 
veteran a Statement of the Case (SOC) advising him of the 
legal standards applicable to the claim, the evidence 
reviewed, and the Reasons and Bases for denying the claims.  
A May 4, 2001 RO letter specifically informed the veteran as 
to what the evidence must show in order to substantiate his 
claim, and the evidence reviewed in deciding his case.  A 
February 6, 2002 RO letter advised the veteran of the VCAA 
provisions and the relative duties upon himself and VA in 
developing a claim.  On March 17, 2003, the Board sent the 
veteran a letter advising him of additional information 
needed to assist the Board in developing his claim.  

On June 19, 2003, the veteran was provided a VCAA letter 
which advised him of the type(s) of evidence and information 
deemed necessary to substantiate his claims as well as the 
relative duties on the part of himself and VA in developing 
the claims.  These letters included sections entitled 
"VCAA," "VA's Duty To Notify You About Your Claim," "VA's 
Duty To Assist You Obtain Evidence For Your Claim," "What 
Must the Evidence Show to Establish Entitlement," "What 
Additional Information or Evidence Do We Still Need from 
You," "What Can You Do To Help With Your Claim," "When And 
Where Do You Send The Information Or Evidence," and "What 
Has Been Done To Help With Your Claim," and "Do You Have 
Questions Or Need Assistance."  He was also advised "tell 
us about any additional information or evidence that you want 
us to try to get for you."  Based upon the above, the Board 
finds that the content requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) have been satisfied.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claims.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has identified all 
potentially relevant records that may be capable of 
substantiating his claims.  There are no outstanding requests 
to obtain any additional evidence or information.  VA has 
also provided him VA examinations and, addressed below, the 
evidence obtained substantiates his claim for service 
connection for sleep apnea.  The lay and medical evidence 
does not support his claim of entitlement to increased 
ratings for lumbar spine disability and tinea pedis, but such 
a finding is based on the merits of the claims and does not 
equate with a failure by VA to assist the veteran in 
substantiating his claims.  On this record, the Board finds 
that any defect with respect to the VCAA timing requirement 
in this case was harmless error and that the particular 
concern identified in Huston is not present in this case.  
See 38 C.F.R. § 20.1102 (2003) (an error or defect by the 
Board which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claims.  
In this case, the service medical records are associated with 
the claims folder and the RO has obtained all available VA 
clinic records.  The RO has also obtained all private clinic 
records identified by the veteran as relevant to his claims 
on appeal.  There are no outstanding requests to obtain any 
other relevant records that are identified and available for 
which the RO has been provided authorization to obtain on 
behalf of the veteran.  VA has provided the veteran VA 
examinations as necessary to substantiate his claims.  A 
Board development order dated November 2002 ordered 
additional examination and the examination reports obtained, 
dated August and October 2003, complies with the Board's 
remand directives and is adequate for rating purposes.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist the veteran in developing his claims 
has also been satisfied in this case.

II.  Factual summary

The veteran served on active duty from March 1974 to December 
1975.  Service medical records are negative for complaint, 
manifestation or diagnosis of sleep apnea symptoms.  He was 
treated for a lumbosacral strain with x-ray evidence of 
narrowing of the L4-L5 disc space and bilateral spondylolysis 
as well as tinea pedis.  An RO rating decision in January 
1976 granted service connection for mildly symptomatic low 
back disability manifested by narrowing of disc space of L4-
L5 with bilateral spondylolysis and low back strain, and 
assigned an initial 10 percent evaluation.

VA special orthopedic examination in November 1976 resulted 
in a diagnosis of chronic lower back syndrome with no 
evidence of clinical findings.  A January 1977 RO decision 
decreased the rating for low back disability to zero percent 
disabling.

VA spine examination in March 1992 was significant for 
complaint of intermittent low back discomfort with clinical 
findings significant for mild tenderness over the L4-5 area 
and moderate discomfort.  An April 1992 RO decision increased 
the evaluation for low back disability to 20 percent 
disabling.  The RO also granted service connection for tinea 
pedis with an initial non-compensable rating assigned.

VA skin examination in July 1992 was significant for skin 
lesions suggestive of tinea pedis involving annular 
papulosquamous with little maceration, scaling borders and 
some vesicles bilaterally.  This was mostly located on the 
plantar surface of the foot and between the toes.  In a July 
1992 rating decision, the RO increased the evaluation for 
tinea pedis to a 10 percent rating.

In pertinent part, the record reflects that the veteran was 
involved in a motor vehicle accident in 1983 resulting in 
chronic lumbosacral type back pain which did not radiate.  An 
x-ray examination was significant for a possible defect at 
the pars interarticularis on the left side of the lumbosacral 
junction.  An October 1987 medical record from Anderson 
Memorial Hospital resulted in an impression of sleep apnea.

The veteran filed his claims for an increased rating for his 
lumbar spine disability and tinea pedis in April 1993.  VA 
clinic records in 1992 and 1993 show treatment for mild tinea 
pedis resolved with treatment as well as treatment for 
chronic low back pain.  In October 1993, the veteran voiced 
complaint of back pain radiating to both thighs, left greater 
than right, aggravated by "everything."  He was given an 
impression of mechanical low back pain.

A VA clinic record in September 1995 included the veteran's 
report of low back pain radiating to both hips and the left 
lower leg, to include numbness.  An electromyography (EMG) 
and nerve conduction velocity (NCV) study indicated that the 
left L5 radicular site was nonspecific, and resulted in an 
impression of "chronic LBP/ Radicular L."  In November 
1995, he reported obtaining some relief of chronic low back 
pain by taking Motrin.  His physical examination revealed 
that he ambulated with a cane.  An x-ray examination revealed 
degenerative disc disease (DDD) at L2-L3 and L5-S1 with 
associated disc dessication, no disc herniation, and 
bilateral L5 spondylolysis without spondylolisthesis.

In April 1997, the veteran submitted several lay statements 
in support of his claim for service connection for sleep 
apnea.  He submitted two statements from service mates who 
recalled his symptoms of snoring and sleeping problems during 
boot camp in March 1974.  Additionally, lay statements from 
his former workmates at the Town of Calhoun Falls Police 
Department recalled his difficulty in staying awake during 
his work shifts during the 1980's.

A VA clinical record dated September 1997 recorded the 
veteran's continued complaint of low back pain with pain 
radiating to the left leg.  His physical examination was only 
significant for tenderness of the low back.  In November 
1997, he had an MRI examination cancelled due to his obesity.  
He had also missed an EMG examination scheduled the previous 
month.  At that time, it was noted that his pain occasionally 
radiated down his left leg.

The veteran's testimony before the RO in November 1997 
included his report of chronic low back pain requiring 
monthly VA treatment.  He had chronic pain which was 
exacerbated by many activities, prevented him from obtaining 
a decent job and walking long distances, and interfered with 
his ability to sleep.  He had early morning difficulty 
arising from bed due to stiffness, and was unable to bend to 
tie his shoes.  He treated his symptoms with Motrin, a nerve 
pill, muscle relaxers and wearing a back brace.  He also used 
a TENS unit and walked with the assistance of a cane.  

The veteran was afforded VA spine examination on May 14, 
1998.  At that time, he described lower lumbar area pain 
which radiated down to his left posterior thigh down to his 
ankles.  Activities such as bending and stooping caused 
significant back pain as well as increased pain in the 
posterior hip and thigh area.  There was nothing he could do 
to relieve the pain.  He denied numbness or tingling in the 
lower extremities, but reported his left leg going to sleep 
"on occasion."  He mentioned that his right leg went to 
sleep on occasion also.  He denied any bowel, bladder or 
erectile dysfunction.  On physical examination, he presented 
as moderately obese with a pendulous stomach.  His back 
revealed significant paraspinal muscle spasms, and tenderness 
of the muscles that was sort of diffuse with a small area of 
tenderness in the lower lumbar area.  Straight leg raise test 
was positive bilaterally at around 70 to 80 degrees.  
Patrick's test was negative.  There was significant pain on 
knee bending.  Motor strength was 5/5 throughout with normal 
bulk and tone.  Sensory examination revealed diffused 
decreased pinprick to soft touch and vibration in the left 
leg with no dermatome pattern.  Coordination was intact, and 
reflexes were 2+ and symmetrical throughout.  His toes were 
downgoing.  The examiner offered the following impression 
with addendum:

IMPRESSION:
Low back pain, fairly chronic in nature.
Exam is positive for paraspinal spasm, diffuse 
back pain and tenderness.  However, it failed to 
reveal any evidence of myelopathy or 
radiculopathy (nerve root lesions).

Based on the MRI report and his radiation of 
pain, I suspect L5 radiculopathy on the left 
side.  However, further investigation with prior 
EMG study or report and new lumbosacral film 
would help with this diagnosis.  I also suspect 
that most of his problems and related 
degenerative changes in the back which are 
exacerbated by his obesity.

ADDENDUM
MRI of the lumbosacral spine done on 11/20/95, 
which was available for my review, showed the 
following impression:

1.  Bilateral L5 spondylosis without 
spondylolisthesis.
2.  Degenerative disc disease of the lumbar 
spine without evidence of disc herniation.
3.  Spinal canal or intervertebral neural 
foraminal stenosis.
4.  Bilateral mild osteoarthritis of the facet 
at L5-S1.

These findings are consistent with mild 
spondylolysis and degenerative disc disease 
without any significant cord or nerve root 
pathology.

VA spine examination in September 1999 reflected the 
veteran's report of persistent back pain which prevented him 
from "doing anything."  His pain was persistent in the 
entire back, mostly in thoracic and lumbar spine area, and 
radiated down to the left posterior thigh down to his ankle.  
At times, he had an increase in his back pain and stiffness 
due to exacerbations brought on by bending over, stooping, 
and activities of daily living.  He reported significant back 
pain and locking up with increased pain in the posterior hip 
and thigh area.  He had no factors which alleviated the pain.  
He also complained of pain in the hip joint but denied any 
numbness or tingling in the lower extremity other than an 
occasional falling asleep of his entire leg.  He denied 
bowel, bladder or erectile dysfunction.  He had been 
unemployed since 1992 which he attributed mostly to his sleep 
apnea, but noted that his back pain also kept him awake at 
night.  His treatment included Flexeril, Xanax, and Motrin.  
On physical examination, he presented as a moderately obese 
male who used a cane to walk.  His back demonstrated multiple 
areas of paraspinal muscle spasm and some tenderness which 
was somewhat diffuse and not localized.  Forward flexion was 
almost complete and stopped at approximately 60 degrees 
because of pain.  Side rotation and flexion was full.  
Straight leg raising was positive bilaterally around 70-80 
degrees.  Patrick sign was negative.  Motor strength was 5/5 
throughout with normal bulk and tone.  There was no atrophy 
of any of the muscles.  Sensory examination revealed 
nonlocalizing decreased sensation to light touch and pinprick 
in the entire left leg which did not follow any particular 
dermatome pattern to isolate the nerve involved.  
Coordination examination was normal.  Gait was normal and he 
was able to walk without any trouble.  Reflexes were 2+ 
throughout and symmetric.  Babinski was not elicited.  His 
diagnostic testing, to include a December 1998 EMG 
examination which was normal, demonstrated no evidence of any 
nerve impingement in the back, radiculopathy or myelopathy.  
He was given the following impression:

Chronic low back pain:  Examination is 
again consistent with paraspinal muscle 
spasm and diffuse back tenderness 
suggestive of pain that is musculoskeletal 
in etiology.  Again, there was no evidence 
of myelopathy, radiculopathy, or nerve 
root lesion on examination.  EMG nerve 
conduction also failed to demonstrate any 
pathology.  I suspect his back problem is 
mostly related to degenerative changes in 
the back which are exacerbated by his 
obesity and lack of physical activity.  As 
mentioned previously, back pain is a 
persistent and chronic problem; but I am 
not sure why it restricts him from 
working.  As also mentioned previously, he 
attributes his inability to work mostly to 
sleep apnea.

The veteran also reported ongoing recurring rash in the 
groin area and in between the toes since service.  His 
rash had been in fair control with foot powder and 
antifungal creams.  However, at times the skin between 
the toes became a little raw with some irritation of the 
skin in the groin area.  During flare-ups, he had some 
itching in the groin that was mostly irritating.  He was 
unable to state whether his skin symptoms prevented him 
from doing activities of daily living or to gain 
employment.  His physical examination revealed minor 
scaly rash without erythema in the groin area, mostly in 
the skin folds.  Examination of the toes revealed a rash 
in between the toes consistent with dermatophytosis or 
tinea pedis.  There was no significant skin irritation 
or skin peeling.  He was given the following impression:

Dermatophytosis / tinea pedis of the feet 
and groin:  This is a chronic condition.  
Again, the rash in the groin is most 
likely from obesity and persistent 
sweating in that area.  The etiology of 
the tinea pedis is similar.  I see no 
reason why this should be any type of 
disability that would prevent him from 
working or prevent him from performing 
activities of daily living.

In a rating decision dated August 2000, the RO increased the 
disability rating for chronic low back syndrome with disc 
disease to 40 percent disabling effective to May 14, 1998.

A VA clinic record in April 1999 noted an impression of low 
back pain with no radicular symptoms "per EMG/NCV & MRI" 
that month.  A January 2001 clinic record included physical 
findings of a tender lower back and difficulty with bending 
and a "[g]rossly NL" neurologic examination.  He was given 
an impression of chronic low back pain with left leg 
radiation.  In May 2001, the veteran was seen with complaint 
of an exacerbation of low back pain of two weeks' duration.  
He described his pain as constant, localized in the L-S area 
and radiated to both hips.  Any type of back movement, such 
as bending over or getting out of a chair, increased his 
pain.  Heat provided some temporary relief.  Darvocet was 
providing no relief.  He denied numbness/tingling of the 
lower extremity or loss of control of bowel or bladder.  On 
physical examination, his spine was straight with no 
deformities to inspection.  There was no tenderness to direct 
palpation over the spine, but much tenderness to palpation of 
paraspinal soft tissues.  Range of motion (ROM) was decreased 
in forward flexion due to pain.  His deep tendon reflexes 
were 2+ bilaterally.  His sensory examination was 5/5 muscle 
strength bilaterally.  He was given an impression of 
exacerbation of chronic low back pain.

A VA clinic record in August 2002 recorded the veteran's 
complaint of a several year history of low back pain with 
radiation into the left leg.  He reported that the numbness 
and pain in the left leg was worsening.  He also had cramps 
in the left leg.  Motrin did not help with the pain.  He was 
given an assessment of worsening low back pain and prescribed 
Motrin, Flexeril and ordered for another MRI.  An MRI 
examination of the lumbar spine in September 2002 resulted in 
an impression of lumbar degenerative disease with disc space 
narrowing of L5-S1 and L2-L3, facet joint hypertrophy of L5-
S1 with more neural foraminal stenosis on the left than on 
the right, and grade I anterior listhesis from telescoping of 
facet joint at L5-S1.  He described 9/10 back and left leg 
pain in April 2003.  

The veteran underwent another VA examination in July and 
August 2003.  He reported chronic low back pain of 7/10 
severity with flare-ups to a level of 10/10 pain.  He 
estimated 3 to 4 flare-ups per month which were exacerbated 
with any type of increased activity such as stooping or 
bending.  He was unable to take a bath due to his movement 
causing back pain.  His main complaint was lower back pain 
which radiated to his hip, but he did not complain of any 
radiating pain down to his leg.  During flare-ups, most of 
his alleviating factors were rest and decreased activity.  He 
denied any bowel or bladder problems.  He had no dizziness or 
weight loss.  He did have some numbness in his entire left 
lower extremity with some numbness in his left upper 
extremity.  He walked with the use of a cane, but did not use 
a brace.  On physical examination, he walked straight without 
any instability of gait, but used a cane to assist with his 
walking.  No abnormal shoe wear was noted.  He had muscular 
asymmetry of his paraspinal musculature and shoulders without 
noted curvature.  His range of motion demonstrated active 
flexion from 0 to 65 degrees out of 90 degrees.  He had 
extension from 0 to 15 degrees out of 30 degrees.  He had a 
negative straight leg raise without any radiating pain.  Leg 
extension caused localized back pain.  He had 5/5 quadriceps, 
tibialis anterior, EHL, gastrocs and peroneals.  He had 
global decreased sensation of his left lower extremity to 
mid-calf which did not follow any stated dermatomal 
distribution.  Sensory examination was also normal over the 
sacral distribution with active anal wink.  His reflexes were 
symmetric at 2+ patellar and Achilles.  There is a negative 
Babinski and a negative Lasegue sign.  He did have a positive 
Waddell sign.  His lumbar x-ray films revealed lumbar 
lordosis with some spondylolysis at L5-S1 which remained 
unchanged from the previous study without spondylolisthesis.  
His vertebral height was maintained with slight degeneration 
at L2-3.  He does have some prominent anterior osteophytes at 
the L3 level.  An MRI obtained in July 2003 showed some 
multilevel canal stenosis due to some posterior epidural 
alignment lipomatosis at L2-3 with an annular bulge.  He also 
had some L5-S1 neural foraminal stenosis due to facet 
hypertrophy and some grade I anterolisthesis at L5-S1 that 
was not seen on x-ray.  He was given the following impression 
with addendum:

IMPRESSION:  DJD of spine.  At this time, with 
the clinical examination, there is no evidence 
of any type of nerve impairment or 
radiculopathy or myelopathy, as the patient has 
normal muscular strength without atrophy of his 
lower extremity muscular grooves.  The patient 
does have some globalized decreased sensation 
of the lower extremities but these does not 
follow any type of dermatomal pattern nor do 
they clinically substantiate the L5-S1 
hypertrophy.  The BVA remand was read and on 
pages 3 to 5 and items 3, 4 and 5 were 
evaluated.  It is the opinion that due to his 
chronic low back pain, the patient would only 
be able to obtain gainful employment in a job 
that does not require any heavy lifting greater 
than 10 pounds.  This would mostly encompass an 
overhead job allowing the patient to get up 
frequently as he does have increased back pain 
with rest due to stiffness.  He would not be 
able to do any type of active type work because 
of the chronic low back pain.  With continued 
care, the patient will still continue to have 
chronic back pain without any permanent 
improvement.

ADDENDUM:  8/5/03:  This is an addendum based 
on the employability of the patient.  The 
patient is a 49-year-old black male with a 
significant history for chronic back pain.  In 
regards to his employability, I do not believe 
that the patient is employable for any type of 
activity that requires standing for prolonged 
periods of time, overhead lifting, lifting 
anything greater than 10 pounds, or even long-
term sitting as long periods of rest cause 
exacerbation of his chronic back pain.  
Therefore, I do not believe the patient would 
be employable.

The veteran was also afforded a skin examination wherein he 
complained of lower ankle tinea pedis which had been "on and 
off."  Physical examination demonstrated hyperpigmentation, 
erythematous maculopapular rash and dark pigmentations of the 
left lower medial ankle area.  He was given a diagnosis of 
hyperpigmentation of the left lower medial ankle area, tinea 
pedis, resolved.

In October 2003, a VA examiner provided opinion based upon 
review of the claims folder that "[i]t is likely that [the 
veteran] had onset of his sleep apnea symptomatology during 
his time in service."  In January 2004, the RO obtained 
another VA opinion regarding the etiology and onset of the 
veteran's sleep apnea as follows:

"In examining the patient's C-file, several 
signed affidavits are noted from people he 
was associated with during his time in 
service, stating that he had symptoms 
consistent with sleep apnea while in service 
and shortly thereafter.  There is no service 
medical record available from his active duty 
time in his C-file.  However, the sworn 
testimony of two or three witnesses would be 
adequate for a decision making purpose in any 
other endeavor in a medical environment.  
While it may be possible to find witnesses to 
purger themselves in his behalf, unless an 
independent of corroborating this is 
determined, I think the patient's own word 
and that of sworn witnesses should be 
considered reliable."

The RO obtained an addendum to the January 2004 VA opinion 
which stated as follows:

This addendum is in response to a request ... 
for further clarification.  [The veteran] is 
claiming service connection for sleep apnea.  
Review of the C-file reveals sworn testimony 
of witnesses that he had snoring during the 
month of his enlistment.  The question is: is 
it as likely as not that his onset was during 
his military service?

On further review, the only credible evidence 
that he has any symptoms of sleep apnea, i.e., 
snoring, come during his first month of 
service.  Although it is possible that his 
onset predated his service, there is no 
credible evidence or testimony to that fact.  
Therefore, I conclude that it is least as 
likely as not that the onset did occur during 
his military service time.

III.  Service connection - sleep apnea

The veteran claims entitlement to service connection for 
sleep apnea.  The facts on this issue are brief and may be 
briefly summarized.  The record first reflects a diagnosis of 
sleep apnea in October 1987 which is approximately 12 years 
after the veteran's separation from service.  The veteran 
alleges the onset of sleep apnea symptoms in service without 
a single inconsistent statement of record by the veteran 
concerning the onset of his symptoms.  He has also presented 
statements attesting to lay observation of his symptoms in 
service and thereafter.  There is also no evidence to impeach 
the credibility of these statements.

The Board finds the statements by both the veteran and his 
witnesses are competent to speak to the veteran's continuity 
of snoring and excessive sleeping symptoms since service as 
they are clearly capable of lay observation.  38 C.F.R. 
§§ 3.307(b), 3.159(a)(2) (2003).  VA examiners have reviewed 
this evidence as well as the contents of the claims folder 
and concluded that it is at least as likely as not that the 
veteran's sleep apnea had its onset in service.  The VA 
examiners have clearly exercised their medical judgment and 
training by determining that the competent lay description of 
symptoms is sufficient to opine as to the onset of sleep 
apnea to a degree of at least reasonable doubt.  Harris v. 
West, 203 F.3d 1347, 1350 (Fed. Cir. 2000) (medical opinion 
based upon statements made by the veteran about the history 
of his symptoms constitutes competent evidence).  This is not 
a case such as LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
wherein the evidence could not deemed competent where it 
consisted of lay information recorded by a medical examiner 
unenhanced by any additional medical comment.  

On this record, the Board finds that the preponderance of the 
evidence establishes that the veteran first manifested sleep 
apnea in service.  In this respect, there is competent 
medical opinion in support of the claim that is unrebutted by 
other medical opinion of record.  As such, the Board must 
grant the veteran's claim for entitlement to service 
connection for sleep apnea.  Hanson v. Derwinski, 1 Vet. App. 
512 (1991).

IV.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2003), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2003).  Consideration of 38 C.F.R. §§ 4.40 
and 4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises.  It would also 
include statements contained in 
authoritative writings such as medical 
and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

A.  Lumbar spine

The veteran's lumbar spine disability has been evaluated as 
20 percent disabling prior to May 14, 1998, and 40 percent 
disabling thereafter.  Effective September 23, 2002, VA 
revised the criteria for evaluating IVDS.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating diseases and injuries 
of the Spine, to include a renumbering of the diagnostic 
codes.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  The 
Board may only consider and apply the "new" criteria as of 
the effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran's 20 percent rating in effect from the time of 
filing of the claim in April 1993 to May 14, 1998 came under 
the 'old" criteria.  This rating represented lumbar spine 
symptoms consistent with moderate limitation of lumbar spine 
motion (Diagnostic Code 5292), moderate and recurring attacks 
of IVDS (Diagnostic Code 5293) and lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position (Diagnostic 
Code 5295).  See 38 C.F.R. § 4.71a (1993-98).  A higher 40 
percent rating would have required symptoms consistent with, 
or more closely approximating, severe limitation of lumbar 
motion (Diagnostic Code 5292), severe, recurring attacks of 
IVDS with little intermittent relief (Diagnostic Code 5293), 
and severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).

The evidence of record since the filing of the claim reflects 
the veteran's report of chronic low back pain exacerbated by 
any activity with pain radiating to both lower extremities, 
but mostly on the left.  Unfortunately, the medical evidence 
of file during this time period was absent any measurement of 
lumbar spine motion.  Rather, the only significant findings 
included a negative EMG examination in September 1995 with x-
ray findings in November 1995 of DDD at L2-L3 and L5-S1 with 
associated disc dessication, no disc herniation and bilateral 
L5 spondylosis without spondylolisthesis.  VA examination on 
May 14, 1998 was also deficient for range of motion findings, 
but did include documentation of significant paraspinal 
muscle spasms.  VA examination in September 1999 first 
measured a one-third loss of forward flexion with motion 
stopped by pain.

On this evidence, the RO's July 2000 rating decision assigned 
a 40 percent rating for severe limitation of lumbar spine 
motion effective to the date of the May 14, 1998 VA 
examination.  In so doing, the RO acknowledged the lack of 
documented range of motion findings prior to September 1999, 
and resolved the benefit of the doubt in favor of the veteran 
by accepting his report of functional loss of use of the 
lumbar spine up until the time of the May 14, 1998 VA 
examination.  The Board notes that the veteran's VA clinic 
records in 1993 also include his report of functional 
limitations on use and there is no evidence of a measurable 
increase in disability from 1993 up until the time of the May 
14, 1998 effective date assigned for the 40 percent rating.  
In the absence of any documented range of motion findings 
prior to May 14, 1998, the Board can discern no rationale 
basis for limiting the veteran's 40 percent award to the time 
of the May 14, 1998 VA examination rather than the date of 
claim.  Accordingly, the Board finds that the veteran's 
lumbar spine disability has more closely approximated severe 
limitation of motion as of the date of claim.  Thus, a 40 
percent rating under Diagnostic Code 5292 is warranted 
effective to the date of claim.

The veteran's award of a 40 percent rating as of the date of 
claim represents the maximum award allowable under Diagnostic 
Code 5292.  This is also the maximum rating allowable for 
symptoms of lumbosacral strain under Diagnostic Code 5295.  
Further consideration of 38 C.F.R. §§ 4.40 and 4.45 under 
these diagnostic codes, therefore, is unnecessary.  Johnston, 
10 Vet. App. at 85.  There is no competent evidence of 
ankylosis to consider application of Diagnostic Codes 5286 or 
5289.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 
1988) (ankylosis refers to immobility and consolidation of a 
joint due to disease, injury, or surgical procedure).  Cf. 
38 C.F.R. § 4.71a, Schedule of ratings - musculoskeletal 
system, NOTE 5 (2003) (fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis).

The veteran was noted to have narrowing of the L4-L5 disc 
space since service with x-ray findings in November 1995 of 
DDD at L2-L3 and L5-S1 with associated disc dessication 
documented in 1995.  Thus, the Board may consider an 
alternative, higher rating under the provisions of Diagnostic 
Code 5293 pertaining to IVDS.  A higher 60 percent rating 
under the "old" criteria was warranted for pronounced IVDS 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurologic findings appropriate 
to site of diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1993-2001).

The VA examination reports and clinic records since the 
inception of the claim document demonstrable muscle spasm of 
the paraspinal muscles with muscle tenderness.  The veteran 
has voiced complaint of radiating pain to the lower 
extremities.  His 1998 VA examination only recorded his 
description of a sleeping feeling in his left lower extremity 
"on occasion" with a denial of numbness or tingling 
sensation.  His 2003 VA examination described "some" 
numbness of the left lower extremity, but no pain.  All of 
the EMG/NCV and MRI studies, as well as the clinical findings 
in 1998 and 2003, have demonstrated no evidence of neurologic 
impairment.  The Board also notes that the veteran's 
neurologic-type complaints have been found not to follow a 
dermatomal pattern to a particular diseased disc.  In 2003, 
the veteran described his flare-ups of disability as 
occurring 3 to 4 times per month which describes a condition 
with more than intermittent relief.  The Board may also 
consider whether a higher rating is warranted with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 36-
97 (Dec. 12, 1997).  Review of the record, however, 
demonstrates full muscle strength of the lower extremities 
absent atrophy, significant instability of gait or evidence 
of uneven shoe wear.  In view of the above, the Board finds 
by the preponderance of the evidence that the veteran does 
not meet the criteria for a rating in excess of 40 percent 
under the "old" version of Diagnostic Code 5293 for any 
time of the appeal period.

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to Diagnostic Code 
5243.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  This 
regulatory change did not include any substantive change to 
the provisions enacted in 2002.  For purposes of this 
analysis, the Board will refer to the current numbering of 
Diagnostic Code 5243 in the discussion below.

The current criteria of Diagnostic 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2003).  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2003).  Similarly, neurologic 
disabilities are rated separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.

As held above, the veteran's chronic orthopedic 
manifestations of IVDS during the appeal period have been 
represented by severe limitation of motion of the lumbar 
spine with the maximum rating of 40 percent under Diagnostic 
Code 5292.  See Johnston, 10 Vet. App. at 85.

As demonstrated by physical examination and diagnostic 
testing, the veteran has no chronic neurologic manifestations 
of IVDS.  He has described flare-ups of IVDS occurring 3 to 4 
times per month.  A 60 percent rating based upon the duration 
of incapacitating episodes of IVDS requires incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2003).  VA recently amended Diagnostic Code 5243 to include 
a definition of incapacitating episodes which had been 
inadvertently omitted with publication of the final rule.  69 
Fed. Reg 32449-01 (June 10, 2004).  This correction is 
effective September 26, 2003.  Id.  The Board notes that the 
veteran was advised of this definition in the June 2004 SSOC.  
This note defines an incapacitating episode as a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
Board has closely reviewed the record, and finds no periods 
of doctor prescribed bed rest for IVDS or any evidence 
suggesting that a prescription of bed rest would have been 
warranted.  Accordingly, the Board finds by the preponderance 
of the evidence that the veteran has not met the criteria for 
a rating in excess of 40 percent under the current version of 
Diagnostic Code 5243.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised would require a finding of favorable or 
unfavorable ankylosis.  Fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis.  Cf. 38 C.F.R. § 4.71a, Schedule of ratings - 
musculoskeletal system, NOTE 5 (2003).  In this case, there 
is no competent evidence of ankylosis of the lumbar spine, 
and the regulatory changes do not offer a more favorable 
result in this case.

In summary, the Board finds that the veteran is entitled to a 
40 percent rating for severe limitation of lumbar spine 
motion, under Diagnostic Code 5292, effective to the date of 
claim.  The preponderance of the evidence is against a higher 
rating still under the old or new criteria for any time 
during the appeal period.  The benefit of the doubt has been 
applied in favor of the veteran in the assignment of the 40 
percent rating for the time period prior to May 28, 2000.  
38 U.S.C.A. § 5107(b) (West 2002).  There is no further doubt 
of material fact to be resolved in his favor.

B.  Tinea pedis

The veteran filed his claim for an increased rating for tinea 
pedis/dermatophytosis in April 1993.  He has been assigned a 
10 percent rating under Diagnostic Code 7813 which is 
evaluated as comparable to eczema or dermatitis under 
Diagnostic Code 7806.  The older version of the regulations 
provided for a 10 percent rating for symptoms of exfoliation, 
exudation or itching if involving an exposed surface or 
extensive area.  38 C.F.R. §§ 4.118, Diagnostic Code 7806, 
7813 (1993-2001).  A higher 30 percent rating was warranted 
for symptoms of exudation or itching constant, extensive 
lesions, or marked disfigurement.  Id.

Effective August 30, 2002, VA revised its criteria for rating 
disability of the skin.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  Under the new regulations, tinea pedis/ 
dermatophytosis continues to be rated under Diagnostic Code 
7813 as comparable to eczema or dermatitis.  38 C.F.R. 
§§ 4.118, Diagnostic Code 7806, 7813 (2002-03).  A 10 percent 
rating represents symptoms involving at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  Id.  
The next higher 30 percent rating requires symptoms affecting 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.

The veteran has described his dermatophytosis/tinea pedis as 
primarily involving his feet and groin area.  He has reported 
this skin condition as a chronic problem which nevertheless 
has periods of being "off and on."  His VA clinic records 
since 1993 are silent as to treatment for 
dermatophytosis/tinea pedis.  VA examination in 1999 
documented a minor scaly rash mostly in the skin folds of the 
groin area as well as a rash between the toes of the feet.  
VA examination in 2003 demonstrated hyperpigmentation, 
erythematous maculopapular rash and dark pigmentations of the 
left lower medial ankle area.  The preponderance of the lay 
and medical evidence demonstrates that the veteran's 
dermatophytosis/tinea pedis does not result in symptoms of 
exudation, constant itching, extensive lesions, or marked 
disfigurement.  The preponderance of the evidence also 
demonstrates that such disability clearly affects less than 
20 percent of the entire body, does not affect an exposed 
area, and does not require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for 
durations of six weeks or more during a 12-month period.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service connected dermatophytosis/ tinea pedis 
under the old or new criteria for any time during the appeal 
period.  There is no doubt of material fact to be resolved in 
his favor.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for sleep apnea is granted.

A 40 percent rating, but no higher, for service connected 
lumbar spine disability is granted for the time period prior 
to May 14, 1998.  

A rating in excess of 40 percent for service connected lumbar 
spine disability is denied.

A rating in excess of 10 percent rating for service connected 
tinea pedis is denied.


REMAND

The veteran has appealed his initial evaluation of 30 percent 
for his service connected major depressive disorder.  He was 
last afforded a formal VA examination which included an 
assessment of his psychological, social, and occupational 
functioning (Global Assessment of Functioning (GAF) Score) 
more than 5 years ago.  His subsequent VA clinic records note 
symptoms of irritability, decreased impulse control, 
recurrent depression, and low self-esteem with "bad weeks" 
of symptoms.  However, there are insufficient clinical 
findings, or objective measure of disability as through a GAF 
score, to rate his current level of disability.  Accordingly, 
the Board finds that a more current examination is necessary 
in order to determine the current level of disability.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 
10 Vet. App. 400 (1997) (contemporaneous examination required 
for purposes of deciding an increased rating claim).

The Board next notes that the veteran is currently in receipt 
of a 40 percent rating for his service connected lumbosacral 
spine disability, a 30 percent rating for his service 
connected major depressive disorder, and a 10 percent rating 
for his service connected tinea pedis.  This results in a 
combined rating of 60 percent under 38 C.F.R. § 4.25 which 
renders the veteran ineligible for consideration for 
schedular TDIU rating under 38 C.F.R. § 4.16(a).  The Board 
must defer consideration of the TDIU claim pending the RO's 
assignment of an initial rating for the veteran's sleep 
apnea, and the readjudication of the initial rating claim for 
major depressive disorder following the additional 
development directed above.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should contact the veteran and 
request him to identify all pertinent 
evidence he deems relevant to his claims on 
appeal.  

2.  The RO should obtain the veteran's 
complete VA clinic records since June 2003.  

3.  Upon completion of all additional 
development, the veteran should be afforded 
VA psychiatric examination, with benefit of 
review of his claims folder, to determine the 
current severity of his service connected 
major depressive disorder.  All indicated 
tests, studies and interviews should be 
conducted.  The examiner is requested to 
provide a GAF score for the major depressive 
disorder and explain what the score 
represents.  The claims folder must be 
available for review by the examiner, and the 
examiner should be requested to acknowledge 
review of the claims folder in the 
examination report.

4.  Thereafter, the RO should readjudicate 
the claims for an initial rating in excess of 
30 percent for major depressive disorder and 
entitlement to TDIU.  If any benefit sought 
on appeal remains denied, the veteran should 
be provided a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



